Citation Nr: 0400776	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

In February 2002, the RO sent a VA Form 21-3101, Request for 
Information, to the United States Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN) in an effort to verify 
the service record of the appellant's deceased spouse 
("deceased").  In June 2002, ARPERSCOM responded that the 
deceased had no recognized service in the armed forces of the 
United States.  The record, however, reflects personal 
information different than that provided to ARPERSCOM.  A 
certification of marriage shows the deceased spelled his 
surname with the first letter "Z" rather than "S" on 
official documents.  Other information different than that 
provided to ARPERSCOM includes the spelling of the deceased's 
middle name as with an "i" as the second letter rather than 
an "e" as found on a certification of military service from 
the Armed Forces of the Philippines.  Additionally, the RO 
indicated in the VA Form 21-3101 that the deceased's 
purported military service was limited to guerilla activity, 
but in her application for benefits, the appellant noted 
service in the "USAFFE" (United States Armed Forces in the 
Far East).  

There is nothing in the claims file to suggest ARPERSCOM 
conducted a records search with the information discussed 
above.  Consequently, the record contains evidence that would 
warrant a further request to the service department to verify 
or recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO must contact ARPERSCOM and request 
reverification of service.  The request should 
clearly ask ARPERSCOM to document that its 
reverification of service encompassed a search 
under all personal information not previously 
considered.  As discussed above, a certification 
of marriage shows the deceased spelled his 
surname with the first letter "Z" rather than 
"S" on official documents.  Other information 
includes the spelling of the deceased's middle 
name as with an "i" as the second letter rather 
than an "e" as found on a certification of 
military service from the Armed Forces of the 
Philippines.  Additionally, the RO indicated in 
the VA Form 21-3101 that the deceased's purported 
military service was limited to guerilla 
activity, but in her application for benefits, 
the appellant noted service in the "USAFFE" 
(United States Armed Forces in the Far East).  

2.  The RO must readjudicate the appellant's 
claim, with application of all appropriate laws 
and regulations, including consideration of any 
additional information obtained as a result of 
this remand.  If the decision with respect to the 
claim remains adverse to the appellant, she 
should be furnished a supplemental statement of 
the case and afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



